DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to the rejections of claims 2-5 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the new grounds of rejection is made below in response to the claim amendment.

Double Patenting
3.	Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of Patent No. 10,999,597 in view of Hallapuro et al. (US Publication 2009/0304084). 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-4 of Patent No. 10,999,597 contain every element of claims 1-4 of the instant application except for the limitations “set indexes to the available blocks; decode from input encoded data, an index specifying one of the one or more available blocks; select one available block from the available blocks in accordance with the decoded index and the set indexes”; as recited in claims 1 and 3, and “set indexes to the available blocks; select one available block from the available blocks; encode  an index set to the selected available block” as recited in claims 2 and 4. 
Hallapuro discloses:
set indexes to the available blocks (Hallapuro, fig’s 5a and 5b, para’s 0050-0051, each selected candidate block of the plurality of candidate blocks comprises an index refA, RefB, RefC, etc.);
decode from input encoded data, an index specifying one of the one or more available blocks; select one available block from the available blocks in accordance with the decoded index and the set indexes (Hallapuro, fig’s 5a and 5b, para’s 0051-0053, if the number of vector in the list is 2 or more, either the first or second vector is selected based on information that is stored in the compressed bitstream, and the reference index of the selected motion vector is used as a reference index of the current block; one bit is used for signaling the selection of the predictor, a bit value of 0 indicates the selection of the first candidate, while a bit value of 1 indicates the selection of the second candidate; para. 0009, the final predictor may be selected based on the information signaled in the bitstream that indicates which motion vector prediction among the set of most probable candidates is used indicating that identification information of the  final predictor can be decode from the encoded bitstream).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Hallapuro’s features into the claims 1 and 2 of Patent No. 10,999,597 because doing so can save system resources and reduce processing time.
Hallapuro also discloses:
set indexes to the availablet blocks (Hallapuro, fig’s 5a and 5b, para’s 0039-0046-0051, each selected candidate block of the plurality of candidate blocks comprises an index refA, RefB, RefC, etc.
select one available block from the available blocks; encode  an index set to the selected available block (Hallapuro, fig’s 5a and 5b, para. 0042, if the number of vectors in the list is 1, then the vector in the list is selected as a predictor. If the number of vectors in the list is 2 or more, then either the first or second vector is selected based on the information that is stored in the compressed bit stream; one bit is used for signalling the selection of the predictor, with a bit value of 0 indicating the selection of the first candidate and a bit value of 1 indicating the selection of the second candidate).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Hallapuro’s features into the claims 3 and 4 of Patent No. 10,999,597 because doing so can reduce compression coding and save processing resources.
Claims 1-4 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

4.	Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of Patent No. 10,715,828 in view of Hallapuro et al. (US Publication 2009/0304084).
	Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-4 of Patent No. 10,715,828 contain every element of claims 1-4 of the instant application except for the limitations “set indexes to the available blocks; decode from input encoded data, an index specifying one of the one or more available blocks; select one available block from the available blocks in accordance with the decoded index and the set indexes”; as recited in claims 1 and 2, and “set indexes to the available blocks; select one available block from the available blocks; encode  an index set to the selected available block” as recited in claims 3 and 4. 
Hallapuro discloses:
set indexes to the available blocks (Hallapuro, fig’s 5a and 5b, para’s 0050-0051, each selected candidate block of the plurality of candidate blocks comprises an index refA, RefB, RefC, etc.);
decode from input encoded data, an index specifying one of the one or more available blocks; select one available block from the available blocks in accordance with the decoded index and the set indexes (Hallapuro, fig’s 5a and 5b, para’s 0051-0053, if the number of vector in the list is 2 or more, either the first or second vector is selected based on information that is stored in the compressed bitstream, and the reference index of the selected motion vector is used as a reference index of the current block; one bit is used for signaling the selection of the predictor, a bit value of 0 indicates the selection of the first candidate, while a bit value of 1 indicates the selection of the second candidate; para. 0009, the final predictor may be selected based on the information signaled in the bitstream that indicates which motion vector prediction among the set of most probable candidates is used indicating that identification information of the  final predictor can be decode from the encoded bitstream).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Hallapuro’s features into claims 1 and 2 of Patent No. 10,715,828 because doing so can save system resources and reduce processing time.
Hallapuro also discloses:
set indexes to the available blocks (Hallapuro, fig’s 5a and 5b, para’s 0039-0046-0051, each selected candidate block of the plurality of candidate blocks comprises an index refA, RefB, RefC, etc.
select one available block from the available blocks; encode  an index set to the selected available block (Hallapuro, fig’s 5a and 5b, para. 0042, if the number of vectors in the list is 1, then the vector in the list is selected as a predictor. If the number of vectors in the list is 2 or more, then either the first or second vector is selected based on the information that is stored in the compressed bit stream; one bit is used for signalling the selection of the predictor, with a bit value of 0 indicating the selection of the first candidate and a bit value of 1 indicating the selection of the second candidate).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Hallapuro’s features into the claims 3 and 4 of Patent No. 10,715,828 because doing so can reduce compression coding and save processing resources.
	Claims 1-4 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

7.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallapuro et al. (US Publication 2009/0304084, hereinafter Hallapuro) in view of Lee et al. (US Publication 2010/0080296, hereinafter Lee). 
Regarding claim 1, Hallapuro discloses an image decoding apparatus comprising: circuitry (Hallapuro, fig. 3, para’s 0036, 0057, and 0058, circuitry and decoding sections) configured to: 
select available blocks from a plurality of candidate blocks adjacent to a target block, the plurality of candidate blocks comprising a first block adjacent to a top of the target block (Hallapuro, fig’s 5a and 5b, para’s 0050-0051, select a list of vectors as predictors “available blocks” from among a plurality of candidate blocks, the plurality of candidate blocks include a block adjacent to a top of the current “target” block);
set indexes to the available blocks (Hallapuro, fig’s 5a and 5b, para’s 0050-0051, each selected candidate block of the plurality of candidate blocks comprises an index refA, RefB, RefC, etc.);
decode from input encoded data, an index specifying one of the one or more available blocks; select one available block from the available blocks in accordance with the decoded index and the set indexes (Hallapuro, fig’s 5a and 5b, para’s 0051-0053, if the number of vector in the list is 2 or more, either the first or second vector is selected based on information that is stored in the compressed bitstream, and the reference index of the selected motion vector is used as a reference index of the current block; one bit is used for signaling the selection of the predictor, a bit value of 0 indicates the selection of the first candidate, while a bit value of 1 indicates the selection of the second candidate; para. 0009, the final predictor may be selected based on the information signaled in the bitstream that indicates which motion vector prediction among the set of most probable candidates is used indicating that identification information of the  final predictor can be decode from the encoded bitstream); and
generate a predicted image of the target block using motion information corresponding to the selected available block (Hallapuro, fig’s 5a and 5b, para’s 0051-0053, decoding the current “target” block using motion information of the selected predictor “selected block”).
Hallapuro does not explicitly disclose but Lee discloses:
	the plurality of candidate blocks comprising a second block adjacent to an upper left of the target block; wherein the circuitry is configured to select available blocks from the plurality of candidate blocks by performing at least (1) determining whether the first block is available, and (2) determining whether the second block is available after (1) (Lee, fig. 6A-6D, para’s 0065 and 0066, neighboring blocks of a target block MB include a left MB, a top MB, a top left MB, and a top right MB; video decoder 26 may also resolve geometric relationships including boundary strength to determine neighboring MBs for the current target MB; boundary strength refers to the strength of the boundary between the neighboring MBs and the current MB. Using this technique, it is obvious that the left MB and the top MB have the most boundary strength due to their most adjacent closeness to the target MB followed by the top left MB and the top right MB. Therefore, the selecting of the available block may start with one of the left MB and the top MB; after that the selecting of one of the top left MB and the top right MB would be considered). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Lee’s features into Hallapuro’s invention because doing so can save system resources and reduce processing time.

Regarding claim 3, Hallapuro discloses an image encoding apparatus comprising: 
circuitry (Hallapuro, fig. 2, para’s 0034-0035, 0057, and 0058, circuitry and encoding sections) configured to: 
select available blocks from a plurality of candidate blocks adjacent to a target block, the plurality of candidate blocks comprising a first block adjacent to a top of the target block (Hallapuro, fig’s 5a and 5b, para’s 0039-0046, select a list of vectors as predictors “available blocks” from among a plurality of candidate blocks, the plurality of candidate blocks include a block adjacent to a top of the current “target” block); 
set indexes to the available blocks (Hallapuro, fig’s 5a and 5b, para’s 0039-0046-0051, each selected candidate block, i.e., predictor/available block of the plurality of candidate blocks comprises an index refA, RefB, RefC, etc.);
select one available block from the available blocks; encode  an index set to the selected available block (Hallapuro, fig’s 5a and 5b, para. 0042, if the number of vectors in the list is 1, then the vector in the list is selected as a predictor. If the number of vectors in the list is 2 or more, then either the first or second vector is selected based on the information that is stored in the compressed bit stream; one bit is used for signalling the selection of the predictor, with a bit value of 0 indicating the selection of the first candidate and a bit value of 1 indicating the selection of the second candidate); and 
generate a predicted image of the target block using motion information corresponding to the selected available block (Hallapuro, fig’s 5a and 5b, para’s 0039-0046, encoding the current “target” block using motion information of the selected predictor “selected block”).
Hallapuro does not explicitly disclose but Lee discloses:
	the plurality of candidate blocks comprising a second block adjacent to an upper left of the target block; wherein the circuitry is configured to select the available blocks from the plurality of candidate blocks by performing at least (1) determining whether the first block is available, and (2) determining whether the second block is available after (1) (Lee, fig. 6A-6D, para’s 0065 and 0066, neighboring blocks of a target block MB include a left MB, a top MB, a top left MB, and a top right MB; video decoder 26 may also resolve geometric relationships including boundary strength to determine neighboring MBs for the current target MB; boundary strength refers to the strength of the boundary between the neighboring MBs and the current MB. Using this technique, it is obvious that the left MB and the top MB have the most boundary strength due to their most adjacent closeness to the target MB followed by the top left MB and the top right MB. Therefore, the selecting of the available block may start with one of the left MB and the top MB; after that the selecting of one of the top left MB and the top right MB would be considered). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Lee’s features into Hallapuro’s invention because doing so can reduce compression coding and save processing resources.

	Regarding claims 2 and 4, these claims comprise limitations substantially the same as claims 1 and 3; therefore, they are rejected for the same reasons set forth.

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484